Name: Commission Regulation (EC) No 132/2008 of 14 February 2008 amending Regulation (EC) No 745/2004 laying down measures with regard to imports of products of animal origin for personal consumption (Text with EEA relevance)
 Type: Regulation
 Subject Matter: processed agricultural produce;  health;  food technology;  animal product;  trade;  agricultural policy
 Date Published: nan

 15.2.2008 EN Official Journal of the European Union L 41/7 COMMISSION REGULATION (EC) No 132/2008 of 14 February 2008 amending Regulation (EC) No 745/2004 laying down measures with regard to imports of products of animal origin for personal consumption (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the third indent of Article 8(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Articles 3(5), 16(3) and 17(7) thereof, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (3), and in particular Article 6(3) thereof, Whereas: (1) Commission Regulation (EC) No 745/2004 (4) lays down measures with regard to imports of meat and meat products and of milk and milk products for personal consumption. Those products are defined by reference to some of the products listed in the Annex to Commission Decision 2002/349/EC of 26 April 2002 laying down the list of products to be examined at border inspection posts under Council Directive 97/78/EC (5). (2) Following the repeal of Decision 2002/349/EC as from 17 May 2007 by Commission Decision 2007/275/EC of 17 April 2007 concerning lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (6) and in order to ensure clarity, coherence, and transparency, it is necessary to list in Regulation (EC) No 745/2004 the products falling within its scope. (3) Regulation (EC) No 745/2004 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 745/2004 is amended as follows: 1. in Article 1, paragraph 1 is replaced by the following: 1. For the purposes of this Regulation, meat and meat products  and milk and milk products  mean the products listed in Annex V. 2. the text in the Annex to this Regulation is added as Annex V. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (3) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (4) OJ L 122, 26.4.2004, p. 1. (5) OJ L 121, 8.5.2002, p. 6. (6) OJ L 116, 4.5.2007, p. 9. ANNEX ANNEX V Meat and meat products and milk and milk products referred to in Article 1(1) CN code Description Qualification and explanation ex Chapter 2 (0201-0210) Meat and edible offal Excludes frogs' legs (CN code 0208 90 70) 0401-0406 Dairy produce All 0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof, fresh, chilled, frozen, salted, in brine, dried or smoked All 1501 00 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503 All 1502 00 Fats of bovine animals, sheep or goats, other than those of heading 1503 All 1503 00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared All 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified All 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products All 1602 Other prepared or preserved meat, meat offal or blood All 1702 11 00 1702 19 00 Lactose and lactose syrup All ex 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less that 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included Only those preparations containing milk ex 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared Only those preparations containing meat ex 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006 Only those preparations containing meat ex 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006 Only those preparations containing meat ex 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard Only those preparations containing meat or milk ex 2104 Soups and broths and preparations therefore; homogenised composite food preparations Only those preparations containing meat or milk ex 2105 00 Ice cream and other edible ice, whether or not containing cocoa Only those preparations containing milk ex 2106 Food preparations not elsewhere specified or included Only those preparations containing meat or milk ex 2309 Preparations of a kind used in animal feeding Only petfood, dog chews and mixtures of meals containing meat or milk Notes: Column 1 : Where only certain products under any code are required to be examined under veterinary checks and no specific subdivision under this code exists in the goods nomenclature, the code is marked ex  (for example ex 1901: only those preparations containing milk should be included). Column 2 : The description of the goods is as laid down in the description column of Annex 1 to Regulation (EEC) No 2658/87. For further explanation of the exact coverage of the Common Customs Tariff please refer to the latest amendment to that Annex. Column 3 : This column gives details of the products covered.